J-A09018-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RICHARD FRANCIS BOONE                      :
                                               :
                       Appellant               :   No. 3227 EDA 2018

          Appeal from the Judgment of Sentence Entered July 23, 2018
     In the Court of Common Pleas of Northampton County Criminal Division
                       at No(s): CP-48-SA-0000088-2018


BEFORE:      KUNSELMAN, J., MURRAY, J., and PELLEGRINI*, J.

MEMORANDUM BY MURRAY, J.:                               FILED MARCH 15, 2019

        Richard Francis Boone (Appellant) appeals pro se from the judgment of

sentence imposed following his de novo hearing and conviction of exceeding

the speed limit, 75 Pa.C.S.A. § 3362(a).1 Upon review, we quash the appeal.

        Appellant filed his notice of appeal one-day late, on August 23, 2018.

In response to this Court’s January 9, 2019 rule to show cause as to why the

appeal should not be quashed as untimely, Appellant indicated that his notice

of appeal was not untimely because he filed with the trial court a request to

proceed in forma pauperis and to appeal nunc pro tunc on August 8, 2018.

Response, 1/18/19. By order dated February 4, 2019, this Court discharged




____________________________________________


1   The trial court ordered Appellant to pay a $35.00 fine and court costs.
____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-A09018-19


the rule to show cause and referred the issue to the merits panel. As the

matter is presently before us, we repeat:

      Time limitations for taking appeals are strictly construed and
      cannot be extended as a matter of grace.         . . .   Absent
      extraordinary circumstances, this Court has no jurisdiction to
      entertain an untimely appeal.

See Commonwealth v. Burks, 102 A.3d 497, 500 (Pa. Super. 2014)

(citations omitted).     Here, as in Burks, there are no extraordinary

circumstances. The trial court advised Appellant at sentencing on July 23,

2018, and again on August 16, 2018 when it denied Appellant’s requests to

proceed in forma pauperis and file his appeal nunc pro tunc, that Appellant

had 30 days in which to file his appeal.      See Pa.R.Crim.P. 720; Pa.R.A.P.

903(a). Thus, we lack authority to excuse Appellant’s untimely filing.

      Further, although the trial court did not impugn Appellant’s failure to file

a timely notice of appeal, it declined to issue an opinion based on Appellant’s

failure to file a Rule 1925(b) statement as ordered on August 30, 2018. See

Trial Court’s Pennsylvania Rule of Appellate Procedure 1925(a) Statement,

9/27/18 (stating that Appellant “waived any issues he sought to raise on

appeal, pursuant to Pa.R.A.P 1925(b)(4)(vii).”). We agree with the trial court.

      Finally, our appellate review is impeded by the many defects in

Appellant’s brief, in which it appears that Appellant is attempting to re-litigate

his speeding conviction with reference to unsupported facts, and no legal

argument or citation to statutory authority or case law. In addition to lacking

a coherent legal argument, Appellant’s brief is wholly noncompliant with



                                      -2-
J-A09018-19



Pennsylvania Rule of Appellate Procedure 2111(a) (prescribing the content

and sections of the appellant’s brief, “separately and distinctly entitled”).

      It is well-settled that appellate briefs must conform materially to the

requirements of the Pennsylvania Rules of Appellate Procedure, and this Court

may   quash     an   appeal   if   the   defects   in   the   brief   are   substantial.

Commonwealth v. Adams, 882 A.2d 496, 497–98 (Pa. Super. 2005);

Pa.R.A.P. 2101. Pennsylvania Rule of Appellate Procedure 2119(a) instructs

that an appellant’s “argument shall be divided into as many parts as there are

questions to be argued; and shall have ... such discussion and citation of

authorities as are deemed pertinent.” “When issues are not properly raised

and developed in briefs, when the briefs are wholly inadequate to present

specific issues for review, a court will not consider the merits thereof.”

Commonwealth v. Sanford, 445 A.2d 149, 150 (Pa. Super. 1982).

      Although we are willing to construe liberally materials filed by a pro se

litigant, a pro se appellant enjoys no special benefit, and pro se litigants must

comply with the procedural rules set forth in the Pennsylvania Rules of the

Court. Commonwealth v. Lyons, 833 A.2d 245, 251–52 (Pa. Super. 2003).

      For the above reasons, we are precluded from conducting appellate

review and quash the appeal.

      Appeal quashed. Case stricken from the argument list.                 Jurisdiction

relinquished.




                                         -3-
J-A09018-19


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/15/19




                          -4-